     Case 5:20-cv-04084-EFM-TJJ Document 25-1 Filed 03/10/21 Page 1 of 1




                     Index to Exhibits to Day Declaration


Exhibit A: Dec. 19, 2019 LCC Resolution
Exhibit B: Joint Legislative Budget Comm. Materials for Kansas Virtual
Statehouse Project
Exhibit C: Sept. 16, 2020, LCC presentation for Kansas Virtual Statehouse Project
Exhibit D: Minutes for Sept. 16, 2020 LCC approval of KS VSP
Exhibit E: Request for Proposals KS VSP
Exhibit F: World Wide Technology Response to RFP
Exhibit G: Documentation relating to LCC’s Nov. 19, 2020 Approval of KS VSP
Exhibit H: Contract for KS VSP
Exhibit I: ADA Policy, Kansas Legislature
Exhibit J: [Intentionally Omitted from this Declaration]
Exhibit K: [Intentionally Omitted from this Declaration]
Exhibit L: November 19, 2019 KORA Request from Haulmark with attachments
            November 6, 2019 and November 15, 2019, Responses from Day
